DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

Information Disclosure Statement
It is noted that the IDS filed October 21, 2020 has been annotated to include the U.S. equivalent publications for the cited foreign documents.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Diane Dunn McKay on August 25, 2022.

The application has been amended as follows: 


Delete Claim 3 in its entirety and substitute therefor:

--3. (Currently amended) 	A soy sauce production process comprising a first stage of fermentation that produces koji, and a second stage of fermentation, the second stage of fermentation comprising the following steps: 
blending the koji with brine at 18-23.00% that produces moromi; 
fermenting the moromi for 4 to 6 months; 
pressing of the fermented moromi to obtain cake byproduct and raw soy sauce; 
pasteurizing of the raw soy sauce; and bottling of the raw soy sauce, wherein the first fermentation stage  comprises the following steps: 
a.) forming a natural soybean and corn grain blend from soybean in a natural condition and corn grain in natural condition, or forming a natural soybean and cereal grain blend from soybean in a natural condition and a cereal grain other than corn grain in a natural condition, wherein the soybean, the corn grain and the cereal grain in the natural condition are whole soybean, whole corn grain and whole cereal grain, respectively, and are not degreased; 
b.) introducing the natural soybean and corn grain blend or the natural soybean and cereal grain blend into a cold-press extruder to: 
compress the natural soybean and corn grain blend or the natural soybean and cereal grain blend to break and extract oil from the natural soybean and corn grain blend or the natural soybean and cereal grain blend; 
heat the natural soybean and corn grain blend or the natural soybean and cereal grain blend to  denature soy proteins of the soybean and gelatinize  the corn grain or the cereal grain; and 
mix and homogenize the natural soybean and corn grain blend or the natural soybean and cereal grain blend; and aggregate the  natural soybean and corn grain blend or the natural soybean and cereal grain blend to obtain an oil byproduct and a homogeneous soybean and corn grain blend agglomerate using the natural soybean and corn grain blend, or to obtain an oil byproduct and a homogeneous  soybean and cereal grain blend agglomerate using the natural soybean and cereal grain blend; 
c.) adjusting a particle size of the homogeneous soybean and corn grain blend agglomerate or the homogeneous soybean and cereal grain blend agglomerate; 
d.) adjusting a moisture of the homogeneous soybean and corn grain blend agglomerate of step c.) or the homogeneous soybean and cereal grain blend agglomerate from step c.); 
e.) adding microorganism Aspergillus oryzae or sojae to the soybean and corn grain blend agglomerate of step d.) having the adjusted moisture or to the soybean and cereal grain blend agglomerate of step d.) having the adjusted moisture; and 
f.) fermenting in the first stage of fermentation of the soybean and corn grain blend agglomerate of step e.) for 40.00 to 72.00 hours or fermenting in the first stage of fermentation the soybean and cereal grain blend agglomerate of step e.) for 40.00 to 72.00 hours, after which the koji is obtained which is fed to the second stage of fermentation.--

Claim 5 is canceled.

Claim 3 is pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Luh teaches mixing cereal grains with soybean and further teaches fermenting soybean and cereal grains to produce koji.  Luh also teaches a second stage of fermentation where the koji is blended in a 20%brine to produce moromi and then the moromi is fermented for 4 months with subsequent pressing of the fermented moromi to obtain a cake byproduct and raw soy sauce.  Luh also teaches that the raw soy sauce is subsequently pasteurized and where bottling of the raw soy sauce would have been obvious.  
Luh does not teach or suggest introducing a blend of soybean and corn grain or a blend of soybean and a cereal grain other than corn grain, where the soybean, corn grain and cereal grain are in a natural condition such that they are whole soybean or corn and cereal grain and where the soybean, corn and cereal grain are not degreased and where the cold-press extruder compresses the blend of soybean and corn or the blend of soybean and cereal grain, to break and extract oil from the soybean, and corn or cereal grain; heats the soybean and corn grain blend or the soybean and cereal grain blend to denature soy proteins and gelatinize the corn or cereal grain; and where the cold-press extruder also mixes and homogenizes the soybean and corn grain blend or the soybean and cereal grain blend to obtain an oil byproduct and a homogeneous soybean and corn grain blend agglomerate or to obtain an oil byproduct and a homogeneous soybean and cereal grain blend agglomerate.  
Minamizawa (JP H01-104141) suggests extrusion (page 3 of the machine translation - “twin screw extruder”) of a blend of soybean and corn or other whole grains (see page 2, line 79 onto page 3 of the machine translation) and suggests some form of  particle size adjusting.  However, Minamizawa does not teach or suggest using a cold-press extruder that performs the steps of compressing the soybean and corn blend or the soybean and cereal grain blend to break and extract oil from either of the blends, and heat the soybean to denature soy proteins and gelatinize the corn or cereal grain and mix the soybean and corn grain or the soybean and cereal grain blend into a homogeneous mixture which is aggregated so as to obtain an oil byproduct and a homogeneous soybean and corn grain or soybean and cereal grain agglomerate, and where Aspergillus oryzae or sojae has been added to either of the above agglomerates for fermenting for 40-72 hours and then fed to the second stage of fermentation to produce moromi and ferment the moromi.  Luo (CN 107712812), Nagata (US 5665407) and Hanada (US 20090098246) are similarly deficient.  Wilson’s teachings of removing oil from soy sauce also does not teach or suggest the specific cold-press extrusion steps as discussed above.  While Galvao (US 20090078128) teaches using an extruder to remove oil from seeds, fruits and legumes but is not directed to producing soy sauce where koji is produced in a first fermentation stage using a cold press extruder that uses a combination of natural soybean and corn grain blend or a combination of natural soybean and cereal grain blend that is introduced into the cold press extruder and subsequently fermented to produce koji, which is then blended with brine to produce moromi that has been fermented, and pressed to subsequently produce raw soy sauce.  Absent Applicant’s disclosure, it is not seen that one would have arrived at using Galvao’s extruder for performing the above claimed steps for producing soy sauce.  As presented in Applicant’s remarks, Luh and Minamizawa do not teach or suggest the invention defined by the present claims, because neither reference is directed to using a cold press extruder that performs the above recited steps to produce an oil byproduct and an agglomerate of natural soybean and corn grain or natural soybean and cereal grain.  Also, while Maki (US 20180030372) is directed to extracting oil from a combination of ingredients including corn and soybean, the reference is not seen to teach or suggest the claimed cold-press extruder process that performs the above recited processing steps.  Therefore, absent Applicant’s disclosure, the prior art is not seen to teach or suggest using the a cold-press extruder that preforms the specifically claimed steps above to produce koji that is then fed to the second stage of fermentation to produce soy sauce.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792